Citation Nr: 0840125	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-21 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a nervous disorder, 
to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a nervous disorder, 
to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The veteran served on active military duty from September 
1965 to September 1968.    

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which, inter alia, denied the veteran's claim 
to reopen a previously denied claim for service connection 
for an acquired psychiatric disorder.

The Board notes that in a VA Form 21-4138 received in May 
2007, the veteran added a claim for service connection for 
diabetes, type II.  However, the Board may not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108.  The RO has not fully adjudicated 
this issue and the Board may not unilaterally take 
jurisdiction of the claim.  The RO should request the veteran 
to clearly indicate what additional claims, if any, he wishes 
to pursue, and then take appropriate action to adjudicate any 
additional claims.  In any event, no other issue is before 
the Board at this time.

After the Board reopens the veteran's claim, it is remanding 
the issue of service connection for an acquired psychiatric 
disorder, to include PTSD, to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


FINDINGS OF FACT

1.  The RO denied service connection for a nervous disorder 
on the basis that it was not related to the veteran's service 
in the Republic of Vietnam, to include exposure to 
herbicides, in a January 2002 rating decision.  The veteran 
was notified of the decision and of his appellate rights, but 
he did not initiate an appeal.

2.  The additional evidence received since the January 2002 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).  

2.  New and material evidence has been received since the 
January 2002 rating decision to reopen the claim for service 
connection for a nervous disorder, to include PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

When new and material evidence claims are being reopened, as 
in the case here, there is no need to discuss whether there 
has been compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA); even 
if, for the sake of argument, there has not been compliance, 
it is inconsequential, and thus constitutes harmless error at 
most.  See 38 C.F.R. § 20.1102.  
 
The reopening of the claim also means the Board need not 
discuss whether the veteran has received the type of new-and-
material-evidence notice required by Kent v. Nicholson, 20 
Vet. App. 1 (2006), including notice apprising him of the 
specific reasons his claim was previously denied, because, 
regardless of the type of notice given to the veteran, the 
Board is reopening his claim.  

Because the Board is conducting further evidentiary 
development into the now-reopened claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, a thorough discussion of the application of the VCAA in 
this case will be included in a subsequent decision when the 
underlying service-connection claim for an acquired 
psychiatric disorder, to include PTSD, is adjudicated on the 
merits. 

Analysis

The RO originally denied service connection for an acquired 
nervous disorder in a January 2002 rating decision.  The RO 
notified the veteran of that decision, but he did not 
initiate an appeal.  Therefore, that decision is final and 
binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  

Regardless of the RO's actions, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen this 
claim before proceeding to readjudicate the underlying merits 
of this claim.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

The veteran filed a claim to reopen service connection for an 
acquired nervous disorder in September 2003.  Because the 
veteran's claim to reopen service connection was filed after 
August 2001, the amended regulations are applicable.  See 66 
Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Upon reviewing the evidence received since the January 2002 
rating decision, the Board finds that new and material 
evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, in its original 
January 2002 rating decision denying service connection for 
an acquired nervous disorder, the RO indicated that there was 
no evidence that any current psychiatric disorder was 
incurred in or aggravated by the veteran's military service.  
Since that decision, the veteran has submitted a statement 
indicating that he experienced a stressful event during 
service, causing his psychiatric disorder.  In particular, 
the veteran claims that he experienced constant shelling and 
mortar attacks during service in Vietnam.  See the veteran's 
statement dated in March 2004.    

Thus, presuming the credibility of this evidence, these 
records present evidence that the veteran's current 
psychiatric disorder may be related to his military service, 
including a stressful event that occurred in service.  This 
evidence is new, not cumulative, and relates directly to an 
unestablished fact necessary to substantiate the veteran's 
claim.  Thus, as new and material evidence has been received, 
the veteran's claim for service connection for his PTSD is 
reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim for 
service connection for an acquired nervous disorder, to 
include PTSD, is reopened.  To this extent, his appeal is 
granted. 





REMAND

However, before addressing the merits of the veteran's claim 
for service connection for a psychiatric disorder, to include 
PTSD, the Board finds that additional development of the 
evidence is required.

First, the RO (AMC) should send the veteran a VCAA notice 
letter complying with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  This letter should specifically advise him 
that a downstream disability rating and an effective date 
will be assigned if his claim for service connection for an 
acquired psychiatric disorder, including PTSD, is granted.

Next, the RO needs to verify the veteran's alleged in-service 
stressors.  In disability compensation (service-connection) 
claims, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  The establishment of service 
connection for PTSD requires (1) medical evidence diagnosing 
PTSD in accordance with VA regulations, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the veteran did not engage in combat with the enemy, or if 
the veteran engaged in combat, but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 
9 Vet. App. 389, 395 (1996). 

The veteran contends that he suffers from a psychiatric 
disorder, including PTSD, as the result of numerous stressors 
during service in Vietnam.  A review of service personnel 
records (SPRs) confirms that he served in Vietnam from 
January 1967 to January 1968 as a field wireman as his 
military occupational specialty (MOS).  The veteran asserts 
the following in-service stressors: 1) during a mortar attack 
in February or March 1967, he saw many friends and fellow 
soldiers wounded or killed, and saw many types of wounds when 
he went out to help the men; 2) he was exposed to enemy fire 
often; 3) he was in contact with the enemy for 365 days 
without relief; 4) he endured rats running across his chest 
and body while sleeping; and 5) he received constant shelling 
and mortar attacks.  See the veteran's statement dated in 
March 2004 and VA examination report dated in January 1985.  
As for symptoms of PTSD, the veteran reports feelings of 
depression and anxiety, difficulty sleeping, having a "short 
fuse", and not wanting to be around other people.  See VA 
treatment examination report dated in April 2004.  

Here, VA medical records show that the veteran was diagnosed 
with PTSD by a VA physician based on the veteran's account of 
in-service stressors listed above.  See VA examination report 
dated in January 1985.  However, the Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood, 1 Vet. App. at 192.  Further, the 
VA physician cannot provide supporting evidence that a 
claimed in-service event actually occurred based on a post-
service medical examination.  Moreau, 9 Vet. App. at 395-96.  
Thus, the remaining question for the non-combat stressors is 
whether there is credible supporting evidence that the 
alleged in-service stressors actually occurred.

The Board now turns to the issue of whether there are in-
service stressors that can be verified.  The veteran has 
alleged five noncombat-related stressors, and most of the 
alleged stressors are unverifiable based on the information 
provided by the veteran.  That said, corroboration of every 
detail of a claimed stressor, including the veteran's 
personal participation, is not required; rather, he only 
needs to offer independent evidence of a stressful event that 
is sufficient to imply his personal exposure.  See Pentecost 
v. Principi, 16 Vet. App. 124, 128 (2002 (quoting Suozzi v. 
Brown, 10 Vet. App. 307 (1997)).  Nevertheless, it is 
specific factual finding of the Board that the veteran has 
not provided the VA with sufficient information for 
confirmation of most of the alleged stressors.

Specifically, with regard to stressors 3 and 4, as mentioned 
above, the Board finds that they are not specific assertions 
of in-service stressors and cannot be verified.  At a 
minimum, the veteran must provide the RO the dates of these 
stressors (within two months), the specific unit he was 
assigned at the time of each stressor, the specific location 
of each stressor, and the full names of others involved.  
Here, the veteran has provided only general descriptions 
without specific dates, locations, or other soldiers 
involved.  In addition, there is some question as to whether 
these incidents would even qualify as valid in-service 
stressors.  That is, it is unclear whether these specific 
incidents actually involved death or serious injury or threat 
to physical integrity.  Cohen, 10 Vet. App. at 141 (quoting 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994)).

As for stressor 2, regarding the veteran's assertion that he 
was frequently under enemy fire, the Board finds that the 
veteran has not provided sufficient corroboration of this 
particular event; thus, a referral to the U.S. Army and Joint 
Services Records Research Center (JSRRC) is not warranted.  
Specifically, corroboration or verification is not feasible 
in the case of civilian casualties, enemy casualties, sniper 
attacks, mistreatment of enemy prisoners, or events that 
occurred while traveling in a convoy.  In these instances, a 
buddy statement from a fellow soldier would be required in 
order to corroborate the alleged stressor.  See VA 
Adjudication Procedures Manual, M21-1MR, Part IV.ii.1.D.14.d.  
However, the veteran has not submitted any buddy statement as 
corroboration.  Further, the Board finds the veteran's 
statements regarding these stressors have been vague and 
clearly provide no basis for the VA to verify the stressors.  
See 38 C.F.R. § 3.159(c)(2)(i) (in the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records).

Regarding stressors 1 and 5, the veteran has provided some 
information as to the division to which he was assigned and 
the date of the stressors; thus, the RO should request more 
specific information from the veteran regarding the unit and 
location of the stressors, and contact the JSRRC to request 
unit records or additional information that would verify 
these two in-service stressors.  In that respect, VA is 
required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(c)(3).  The veteran is seeking service connection for 
an acquired psychiatric disorder, including PTSD; however, 
despite the specific information regarding the division, 
date, and location provided by the veteran, the RO has not 
made any attempts to obtain more information from the veteran 
and verify the veteran's alleged in-service stressors.  The 
Board finds that a remand is in order to verify in-service 
stressors for PTSD and that the RO should contact JSRRC and 
provide them with the veteran's service dates, unit 
identification, and the approximate dates of the two stressor 
incidents noted above.  The veteran has provided sufficient 
information, when combined with his SPRs, to allow further 
research for verification of the two stressors mentioned 
above.   

Next, a VA examination and opinion are needed to determine 
whether the veteran has an acquired psychiatric disorder, 
including PTSD, related to his military service and/or 
claimed stressors in service - alleged mortar attacks.  In 
that regard, the veteran was diagnosed with PTSD in a January 
1985 VA examination, but subsequent to that examination, he 
also was diagnosed with other psychiatric disorders, 
including alcohol dependence and cocaine abuse, and 
depressive disorder not otherwise specified.  See VA 
examination reports dated in April 2004 and July 1997.  To 
that end, a VA examination is necessary to determine the 
nature, extent, and etiology of any current psychiatric 
disorder that may be related to the veteran's military 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
complying with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him that a downstream disability rating 
and an effective date will be assigned if 
his service connection for PTSD claim is 
granted.

2.  The RO should verify with the veteran 
specific information as to the unit to 
which he was assigned, location, and date 
of his stressors, and take appropriate 
action to request a search of unit records 
for the U.S. Army, first division, to 
determine whether that unit came under 
rocket/mortar attack while serving in the 
southern area of Vietnam during the period 
of September 1967 to September 1968.  A 
copy of the veteran's SPRs, with his 
description of the incidents during the 
January 1985 VA examination, should be 
forwarded to JSRRC, along with the 
request.

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any PTSD or other 
psychiatric disorder present.  Prepare a 
summary of the following alleged in-
service stressors for the VA examiner to 
consider: (a) during a mortar attack in 
February or March 1967, he saw many 
friends and fellow soldiers wounded or 
killed, and saw many types of wounds when 
he went out to help the men; (b) he was 
exposed to enemy fire often; (c) he was in 
contact with the enemy for 365 days 
without relief; (d) he endured rats 
running across his chest and body while 
sleeping; and (e) he received constant 
shelling and mortar attacks.  Only the 
stressor(s) that are actually confirmed by 
JSRRC should be considered.     

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner in connection 
with the examination.  The examiner 
should note in the examination report 
that pertinent documents in the claims 
file - including the veteran's SPRs and 
his January 1985 VA examination, during 
which the veteran reported the in-
service stressors and a diagnosis of 
PTSD was given -were reviewed in 
conjunction with the examination.  
The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  Based on a physical 
examination and comprehensive review of 
the claims file, the examiner is asked 
to provide an opinion responding to the 
following questions: (a) Is it at least 
as likely as not (meaning 50 percent or 
more probable) the veteran has PTSD 
related to any of the alleged stressors 
during service? (b) If a diagnosis of a 
psychiatric disorder other than PTSD is 
made, is it at least likely as not this 
disorder(s) is related to the veteran's 
military service? 

The term "at least as likely as not" does 
not mean merely 
within the realm of medical possibility, 
but rather, that the 
weight of medical evidence both for and 
against a 
conclusion is so evenly divided that it is 
as medically sound 
to find in favor of that conclusion as it 
is to find against it.  
The examiner should discuss the rationale 
of the opinion, 
whether favorable or unfavorable, based on 
the findings on 
examination and information obtained from 
review of the 
record.  If the examiner is unable to 
provide the requested 
opinion, please expressly indicate this and 
discuss why 
this is not possible or feasible.

4.  After completing the above 
development, the RO should readjudicate 
the issue on appeal, considering any new 
evidence secured since the December 2005 
supplemental statement of the case (SSOC).  
If this claim is not granted to the 
veteran's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.     

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


